                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


TAVARRES J. HENDERSON,

             Plaintiff,

      V.                                              CV 117-131


LIEUTENANT DAVID GRIFFIN;
SERGEANT CHRISTOPHER
MITCHELL; OFFICER RUFFIN; and,
DEPUTY JUSTIN POSTON,

             Defendants.




                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS Defendants' motion for summary judgment(doc. no. 36), DIRECTS the Clerk to

ENTER final judgment in favor of Defendants Griffin, Mitchell, Ruffm, and Poston, and

CLOSES this civil action.


      SO ORDERED this                of January, 2019, at Augusta, Georgia.




                                        J. KANB^HALL,CHEEF JUD<
                                        UNIT^STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
